Exhibit 10.1

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is entered into as of September 6,
2005, among LANDMARK BANCORP, INC., a Delaware corporation (“Landmark”), FIRST
MANHATTAN BANCORPORATION, INC., a Kansas corporation (“First Manhattan”), and
First Manhattan shareholders who collectively own not less than seventy-five
percent (75%) of First Manhattan’s outstanding voting stock, par value $10.00
per share (“Voting Stock”), with the power to vote all such shares of Voting
Stock and who are signatories to this Agreement (collectively referred to in
this Agreement as the “Principal Shareholders,” and individually as a “Principal
Shareholder.”)

 

RECITALS

 

A.                                    As of the date hereof, each Principal
Shareholder is the owner (either individually, or through one or more of the
trusts set forth on the signature page of this Agreement) of the number of
shares of Voting Stock as is set forth above such Principal Shareholder’s name
on the signature page attached hereto and such total number of shares represents
approximately the percentage of the issued and outstanding shares of First
Manhattan’s voting stock that is also set forth thereon above such Principal
Shareholder’s name.

 

B.                                    Landmark is contemplating the acquisition
of First Manhattan by means of a merger (the “Merger”) of Manhattan Acquisition
Corporation, a Kansas corporation (“Acquisition Corp”), with and into First
Manhattan pursuant to an Agreement and Plan of Merger dated of even date
herewith (the “Merger Agreement”).

 

C.                                    Landmark is unwilling to expend the
substantial time, effort and expense necessary to implement the Merger,
including applying for and obtaining necessary approvals of regulatory
authorities, unless all of the Principal Shareholders enter into this Agreement.

 

D.                                    Each Principal Shareholder believes it is
in his or her best interest as well as the best interest of First Manhattan for
Landmark to consummate the Merger.

 

AGREEMENTS

 

In consideration of the foregoing premises, which are incorporated herein by
this reference, and the covenants and agreements of the parties herein
contained, and as an inducement to Landmark to enter into the Merger Agreement
and to incur the expenses associated with the Merger, the parties hereto,
intending to be legally bound, hereby agree as follows:

 


SECTION 1.                                          DEFINITIONS; CONSTRUCTION. 
ALL TERMS THAT ARE CAPITALIZED AND USED HEREIN (AND ARE NOT OTHERWISE
SPECIFICALLY DEFINED HEREIN) SHALL BE USED IN THIS AGREEMENT AS DEFINED IN THE
MERGER AGREEMENT.  THE PARTIES HEREBY INCORPORATE BY THIS REFERENCE THE
PRINCIPLES OF CONSTRUCTION SET FORTH IN SECTION 1.2 OF THE MERGER AGREEMENT.

 

--------------------------------------------------------------------------------


 


SECTION 2.                                          REPRESENTATIONS AND
WARRANTIES.  EACH PRINCIPAL SHAREHOLDER REPRESENTS AND WARRANTS THAT AS OF THE
DATE HEREOF, HE:


 


(A)                                  OWNS (EITHER INDIVIDUALLY, OR THROUGH ONE
OR MORE OF THE TRUSTS SET FORTH ON THE SIGNATURE PAGE OF THIS AGREEMENT) THE
NUMBER OF SHARES OF VOTING STOCK AS IS SET FORTH ABOVE SUCH PRINCIPAL
SHAREHOLDER’S NAME ON THE SIGNATURE PAGE ATTACHED HERETO, ALL OF WHICH SHARES
ARE FREE AND CLEAR OF ALL LIENS, PLEDGES, SECURITY INTERESTS, CLAIMS,
ENCUMBRANCES, OPTIONS, VOTING AGREEMENTS, PROXIES, AGREEMENTS TO SELL AND
COMMITMENTS OF EVERY KIND (COLLECTIVELY, “ENCUMBRANCES”);


 


(B)                                  HAS THE SOLE, OR JOINT WITH ANY OTHER
PRINCIPAL SHAREHOLDER (OR ANY TRUSTEE HOLDING SHARES FOR THE BENEFIT OF SUCH
PRINCIPAL SHAREHOLDER AND WHO IS A SIGNATORY TO THIS AGREEMENT), VOTING POWER
WITH RESPECT TO SUCH SHARES OF VOTING STOCK, AND THAT HE OR SHE DOES NOT OWN OR
HOLD ANY RIGHTS TO ACQUIRE ANY ADDITIONAL SHARES OF FIRST MANHATTAN’S CAPITAL
STOCK (BY EXERCISE OF STOCK OPTIONS OR OTHERWISE) OR ANY INTEREST THEREIN OR ANY
VOTING RIGHTS WITH RESPECT TO ANY ADDITIONAL SHARES; AND


 


(C)                                  HAS ALL NECESSARY POWER AND AUTHORITY TO
ENTER INTO THIS AGREEMENT AND FURTHER REPRESENTS AND WARRANTS THAT THIS
AGREEMENT IS THE LEGAL, VALID AND BINDING AGREEMENT OF SUCH PRINCIPAL
SHAREHOLDER (OR ANY TRUSTEE HOLDING SHARES FOR THE BENEFIT OF SUCH PRINCIPAL
SHAREHOLDER), AND IS ENFORCEABLE AGAINST SUCH PRINCIPAL SHAREHOLDER (OR TRUSTEE,
AS THE CASE MAY BE) IN ACCORDANCE WITH ITS TERMS.


 


SECTION 3.                                          VOTING AGREEMENT.  EACH
PRINCIPAL SHAREHOLDER (OR ANY TRUSTEE HOLDING SHARES FOR THE BENEFIT OF SUCH
PRINCIPAL SHAREHOLDER) HEREBY AGREES THAT AT ANY MEETING OF FIRST MANHATTAN’S
SHAREHOLDERS HOWEVER CALLED, AND IN ANY ACTION BY WRITTEN CONSENT OF FIRST
MANHATTAN’S SHAREHOLDERS, SUCH PRINCIPAL SHAREHOLDER OR TRUSTEE SHALL VOTE ALL
SHARES OF VOTING STOCK NOW OR AT ANY TIME HEREAFTER OWNED OR CONTROLLED BY HIM:


 


(A)                                  IN FAVOR OF THE MERGER AND THE OTHER
CONTEMPLATED TRANSACTIONS AS DESCRIBED IN THE MERGER AGREEMENT, AND ANY ACTION
OR AGREEMENT THAT WOULD REASONABLY BE EXPECTED TO FACILITATE THE CONTEMPLATED
TRANSACTIONS;


 


(B)                                  AGAINST ANY ACQUISITION OF ANY CAPITAL
STOCK OF FIRST MANHATTAN OR THE BANK THROUGH PURCHASE, MERGER, CONSOLIDATION OR
OTHERWISE, OR THE ACQUISITION BY ANY METHOD OF A SUBSTANTIAL PORTION OF THE
ASSETS OF FIRST MANHATTAN OR THE BANK, IN ANY SUCH CASE BY ANY PARTY OTHER THAN
LANDMARK OR ITS SUBSIDIARIES (AN “ACQUISITION TRANSACTION”);


 


(C)                                  AGAINST ANY ACTION OR AGREEMENT THAT WOULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL BREACH OF ANY COVENANT,
REPRESENTATION OR WARRANTY OR ANY OTHER OBLIGATION OF FIRST MANHATTAN UNDER THE
MERGER AGREEMENT; AND


 


(D)                                  AGAINST ANY ACTION OR AGREEMENT THAT WOULD
REASONABLY BE EXPECTED TO IMPEDE OR INTERFERE WITH THE CONTEMPLATED
TRANSACTIONS, INCLUDING ANY:  (I) CHANGE IN THE BOARD OF DIRECTORS OF FIRST
MANHATTAN OR THE BANK; (II) CHANGE IN THE PRESENT CAPITALIZATION OF FIRST
MANHATTAN OR THE BANK; OR (III) OTHER MATERIAL CHANGE IN THE CORPORATE STRUCTURE
OR BUSINESS OF FIRST MANHATTAN OR THE BANK, IN EACH SUCH CASE EXCEPT AS
OTHERWISE AGREED TO IN WRITING BY LANDMARK.

 

2

--------------------------------------------------------------------------------


 


(E)                                  FOR AVOIDANCE OF DOUBT, IT IS UNDERSTOOD
THAT NOTHING IN THIS SECTION SHALL OBLIGATE ANY PRINCIPAL SHAREHOLDER (OR ANY
TRUSTEE HOLDING SHARES FOR THE BENEFIT OF SUCH PRINCIPAL SHAREHOLDER) TO VOTE OR
EXECUTE A WRITTEN CONSENT WITH REGARD TO ANY MATTER OTHER THAN MATTERS REQUIRED
TO BE SUBMITTED TO THE SHAREHOLDERS OF FIRST MANHATTAN FOR A VOTE PURSUANT TO
THE REQUIREMENTS OF THE MERGER AGREEMENT OR APPLICABLE KANSAS LAW.


 


SECTION 4.                                          ADDITIONAL COVENANTS. 
EXCEPT AS REQUIRED BY LAW, EACH PRINCIPAL SHAREHOLDER (OR ANY TRUSTEE HOLDING
SHARES FOR THE BENEFIT OF SUCH PRINCIPAL SHAREHOLDER) AGREES THAT HE OR SHE
WILL:


 


(A)                                  NOT, PRIOR TO THE EFFECTIVE TIME SELL,
ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF, CREATE AN ENCUMBRANCE WITH RESPECT TO,
OR PERMIT TO BE SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF, ANY VOTING
STOCK OWNED OF RECORD OR BENEFICIALLY BY SUCH PRINCIPAL SHAREHOLDER, WHETHER
SUCH SHARES OF VOTING STOCK ARE OWNED OF RECORD OR BENEFICIALLY BY SUCH
PRINCIPAL SHAREHOLDER ON THE DATE OF THIS AGREEMENT OR ARE SUBSEQUENTLY ACQUIRED
BY ANY METHOD, EXCEPT:  (I) FOR TRANSFERS BY WILL OR BY OPERATION OF LAW (IN
WHICH CASE THIS AGREEMENT SHALL BIND THE TRANSFEREE); (II) WITH THE PRIOR
WRITTEN CONSENT OF LANDMARK (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD),
FOR ANY SALES, ASSIGNMENTS, TRANSFERS OR OTHER DISPOSITIONS NECESSITATED BY
HARDSHIP; OR (III) AS LANDMARK MAY OTHERWISE AGREE IN WRITING;


 


(B)                                  NOT, AND WILL NOT PERMIT ANY OF HIS OR HER
AFFILIATES, DIRECTLY OR INDIRECTLY (INCLUDING THROUGH ITS REPRESENTATIVES), TO
INITIATE, SOLICIT OR ENCOURAGE ANY DISCUSSIONS, INQUIRIES OR PROPOSALS WITH ANY
THIRD PARTY RELATING TO AN ACQUISITION TRANSACTION, OR PROVIDE ANY SUCH PERSON
WITH INFORMATION OR ASSISTANCE OR NEGOTIATE WITH ANY SUCH PERSON WITH RESPECT TO
AN ACQUISITION TRANSACTION OR AGREE TO OR OTHERWISE ASSIST IN THE EFFECTUATION
OF ANY ACQUISITION TRANSACTION;


 


(C)                                  NOT VOTE OR EXECUTE ANY WRITTEN CONSENT TO
RESCIND OR AMEND IN ANY MANNER ANY PRIOR VOTE OR WRITTEN CONSENT TO APPROVE OR
ADOPT THE MERGER AGREEMENT OR ANY OF THE OTHER CONTEMPLATED TRANSACTIONS;


 


(D)                                  AT LANDMARK’S REQUEST, USE HIS OR HER
REASONABLE EFFORTS TO CAUSE ANY NECESSARY MEETING OF FIRST MANHATTAN’S
SHAREHOLDERS TO BE DULY CALLED AND HELD, OR ANY NECESSARY CONSENT OF
SHAREHOLDERS TO BE OBTAINED, FOR THE PURPOSE OF APPROVING OR ADOPTING THE MERGER
AGREEMENT AND THE OTHER CONTEMPLATED TRANSACTIONS;


 


(E)                                  USE REASONABLE EFFORTS TO CAUSE ANY OF HIS
OR HER AFFILIATES TO COOPERATE FULLY WITH LANDMARK IN CONNECTION WITH THE MERGER
AGREEMENT AND THE CONTEMPLATED TRANSACTIONS; AND


 


(F)                                    EXECUTE AND DELIVER SUCH ADDITIONAL
INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTION AS MAY BE REASONABLY
NECESSARY TO EFFECTUATE AND COMPLY WITH HIS OR HER RESPECTIVE OBLIGATIONS UNDER
THIS AGREEMENT.


 


SECTION 5.                                          TERMINATION. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THIS AGREEMENT SHALL
AUTOMATICALLY TERMINATE ON THE EARLIER OF:  (I) THE DATE OF TERMINATION OF THE
MERGER AGREEMENT AS SET FORTH IN ARTICLE 11 THEREOF, AS SUCH TERMINATION
PROVISIONS MAY BE

 

3

--------------------------------------------------------------------------------


 


AMENDED BY FIRST MANHATTAN, LANDMARK AND ACQUISITION CORP FROM TIME TO TIME; OR
(II) THE EFFECTIVE TIME.


 


SECTION 6.                                          REMEDIES.  EACH SIGNATORY TO
THIS AGREEMENT UNDERSTANDS AND ACKNOWLEDGES THAT IF HE OR SHE SHOULD BREACH ANY
OF HIS OR HER COVENANTS CONTAINED IN THIS AGREEMENT, THE DAMAGE TO LANDMARK
WOULD BE INDETERMINABLE IN VIEW OF THE INABILITY TO MEASURE THE ULTIMATE VALUE
AND BENEFIT TO LANDMARK RESULTING FROM ITS CONTEMPLATED FUTURE OWNERSHIP AND
CONTROL OF FIRST MANHATTAN, AND THAT LANDMARK THEREFORE WOULD NOT HAVE AN
ADEQUATE REMEDY AT LAW TO COMPENSATE LANDMARK FOR ANY SUCH BREACH.  EACH
SIGNATORY TO THIS AGREEMENT AGREES THAT IN ADDITION TO ANY OTHER REMEDY
AVAILABLE TO LANDMARK AT LAW OR IN EQUITY, LANDMARK SHALL BE ENTITLED TO
SPECIFIC PERFORMANCE OF THIS AGREEMENT BY SUCH SIGNATORY UPON APPLICATION TO ANY
COURT HAVING JURISDICTION OVER THE PARTIES.  ACCORDINGLY, EACH SIGNATORY TO THIS
AGREEMENT:  (A) IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY LAW, ANY DEFENSE
THAT HE OR SHE MIGHT HAVE BASED ON THE ADEQUACY OF A REMEDY AT LAW THAT MIGHT BE
ASSERTED AS A BAR TO SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF OR OTHER EQUITABLE
RELIEF; AND (B) AGREES TO THE GRANTING OF INJUNCTIVE RELIEF WITHOUT THE POSTING
OF ANY BOND AND FURTHER AGREES THAT IF ANY BOND SHALL BE REQUIRED, SUCH BOND
SHALL BE IN A NOMINAL AMOUNT.


 


SECTION 7.                                          AMENDMENT AND MODIFICATION. 
THIS AGREEMENT MAY BE AMENDED, MODIFIED OR SUPPLEMENTED AT ANY TIME BY THE
WRITTEN APPROVAL OF SUCH AMENDMENT, MODIFICATION OR SUPPLEMENT BY ALL OF THE
SIGNATORIES TO THIS AGREEMENT.


 


SECTION 8.                                          ENTIRE AGREEMENT.  THIS
AGREEMENT EVIDENCES THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT
TO THE MATTERS PROVIDED FOR HEREIN AND THERE ARE NO AGREEMENTS, REPRESENTATIONS
OR WARRANTIES WITH RESPECT TO THE MATTERS PROVIDED FOR HEREIN OTHER THAN THOSE
SET FORTH HEREIN AND IN THE MERGER AGREEMENT AND WRITTEN AGREEMENTS RELATED
THERETO.  EXCEPT FOR THE MERGER AGREEMENT, THIS AGREEMENT SUPERSEDES ANY
AGREEMENTS AMONG ANY OF FIRST MANHATTAN, ITS SHAREHOLDERS, LANDMARK OR
ACQUISITION CORP CONCERNING THE ACQUISITION, DISPOSITION OR CONTROL OF ANY
VOTING STOCK.


 


SECTION 9.                                          ABSENCE OF CONTROL.  SUBJECT
TO ANY SPECIFIC PROVISIONS OF THIS AGREEMENT, IT IS THE INTENT OF THE PARTIES TO
THIS AGREEMENT THAT NEITHER LANDMARK NOR ACQUISITION CORP BY REASON OF THIS
AGREEMENT SHALL BE DEEMED (UNTIL CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS)
TO CONTROL, DIRECTLY OR INDIRECTLY, ANY OTHER PARTY AND SHALL NOT EXERCISE, OR
BE DEEMED TO EXERCISE, DIRECTLY OR INDIRECTLY, A CONTROLLING INFLUENCE OVER THE
MANAGEMENT OR POLICIES OF ANY SUCH OTHER PARTY.  PURSUANT TO SECTION 2.12 IN THE
MERGER AGREEMENT, NOTHING CONTAINED HEREIN SHALL BE DEEMED TO GRANT LANDMARK AN
OWNERSHIP INTEREST IN ANY SHARES OF VOTING STOCK.


 


SECTION 10.                                   INFORMED ACTION.  EACH SIGNATORY
TO THIS AGREEMENT ACKNOWLEDGES THAT HE OR SHE HAS HAD AN OPPORTUNITY TO BE
ADVISED BY COUNSEL OF HIS OR HER CHOOSING WITH REGARD TO THIS AGREEMENT AND THE
TRANSACTIONS AND CONSEQUENCES CONTEMPLATED HEREBY.  EACH SIGNATORY TO THIS
AGREEMENT FURTHER ACKNOWLEDGES THAT HE OR SHE HAS RECEIVED A COPY OF THE MERGER
AGREEMENT AND IS FAMILIAR WITH ITS TERMS.


 


SECTION 11.                                   SEVERABILITY.  THE PARTIES AGREE
THAT IF ANY PROVISION OF THIS AGREEMENT SHALL UNDER ANY CIRCUMSTANCES BE DEEMED
INVALID OR INOPERATIVE, THIS AGREEMENT SHALL BE

 

4

--------------------------------------------------------------------------------


 


CONSTRUED WITH THE INVALID OR INOPERATIVE PROVISIONS DELETED AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES SHALL BE CONSTRUED AND ENFORCED ACCORDINGLY.


 


SECTION 12.                                   COUNTERPARTS.  THIS AGREEMENT MAY
BE EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.


 


SECTION 13.                                   GOVERNING LAW.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS AGREEMENT AND
THE PERFORMANCE OF THE OBLIGATIONS IMPOSED BY THIS AGREEMENT SHALL BE GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF KANSAS APPLICABLE TO AGREEMENTS MADE AND
WHOLLY TO BE PERFORMED IN SUCH STATE WITHOUT REGARD TO CONFLICTS OF LAWS.


 


SECTION 14.                                   JURISDICTION AND SERVICE OF
PROCESS.  ANY ACTION OR PROCEEDING SEEKING TO ENFORCE, CHALLENGE OR AVOID ANY
PROVISION OF, OR BASED ON ANY RIGHT ARISING OUT OF, THIS AGREEMENT SHALL BE
BROUGHT ONLY IN THE COURTS OF THE STATE OF KANSAS, COUNTY OF RILEY OR, IF IT HAS
OR CAN ACQUIRE JURISDICTION, IN THE UNITED STATES DISTRICT COURT SERVING THE
COUNTY OF RILEY, AND EACH OF THE PARTIES CONSENTS TO THE EXCLUSIVE JURISDICTION
OF SUCH COURTS (AND OF THE APPROPRIATE APPELLATE COURTS) IN ANY SUCH ACTION OR
PROCEEDING AND WAIVES ANY OBJECTION TO JURISDICTION OR VENUE LAID THEREIN. 
PROCESS IN ANY ACTION OR PROCEEDING REFERRED TO IN THE PRECEDING SENTENCE MAY BE
SERVED ON ANY PARTY ANYWHERE IN THE WORLD.


 


SECTION 15.                                   SUCCESSORS; ASSIGNMENT.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF FIRST MANHATTAN AND
LANDMARK, AND THEIR SUCCESSORS AND PERMITTED ASSIGNS, AND EACH OTHER SIGNATORY
TO THIS AGREEMENT AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS,
SPOUSES, EXECUTORS, PERSONAL REPRESENTATIVES, ADMINISTRATORS, HEIRS, LEGATEES,
GUARDIANS AND OTHER LEGAL REPRESENTATIVES.  THIS AGREEMENT SHALL SURVIVE THE
DEATH OR INCAPACITY OF ANY SIGNATORY TO THIS AGREEMENT.  THIS AGREEMENT MAY BE
ASSIGNED ONLY BY LANDMARK, AND THEN ONLY TO A SUBSIDIARY OF LANDMARK.


 


SECTION 16.                                   DIRECTORS.  THE PARTIES HERETO
ACKNOWLEDGE THAT EACH PRINCIPAL SHAREHOLDER IS ENTERING INTO THIS AGREEMENT
SOLELY IN HIS OR HER CAPACITY AS A FIRST MANHATTAN SHAREHOLDER AND,
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NOTHING IN THIS
AGREEMENT IS INTENDED OR SHALL BE CONSTRUED TO REQUIRE ANY PRINCIPAL
SHAREHOLDER, IN HIS OR HER CAPACITY AS A DIRECTOR OF FIRST MANHATTAN, TO ACT OR
FAIL TO ACT IN ACCORDANCE WITH HIS OR HER FIDUCIARY DUTIES IN SUCH DIRECTOR
CAPACITY.  FURTHERMORE, NO PRINCIPAL SHAREHOLDER MAKES ANY AGREEMENT OR
UNDERSTANDING HEREIN IN HIS OR HER CAPACITY AS A DIRECTOR OF FIRST MANHATTAN. 
FOR THE AVOIDANCE OF DOUBT, NOTHING IN THIS SECTION SHALL IN ANY WAY LIMIT,
MODIFY OR ABROGATE ANY OF THE OBLIGATIONS OF THE PRINCIPAL SHAREHOLDERS
HEREUNDER TO VOTE THE SHARES OWNED BY HIM OR HER IN ACCORDANCE WITH THE TERMS OF
THE AGREEMENT AND NOT TO TRANSFER ANY SHARES EXCEPT AS PERMITTED BY THIS
AGREEMENT.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement
individually, or have caused this Agreement to be executed by their respective
officers, partners, trustees or agents, on the day and year first written above.

 

5

--------------------------------------------------------------------------------